DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 4, 6, 8, and 19-20 are objected to because of the following informalities:  

Regarding Claim 4
Lines 3-4 recite the language “the suction orifice when the suction orifice”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the first or second suction orifice when the first or second suction orifice—
Line 5 recites the language “the suction orifice when the suction orifice”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the first or second suction orifice when the first or second suction orifice— or something similar.

Regarding Claim 6
Line 6 recites the language “the suction orifices”. To maintain consistency within the claims, the claim language should be amended such that it reads –the first and second suction orifices—

Regarding Claim 8
Line 2 recites the language “the blocker”. To maintain consistency within the claims, the claim language should be amended such that it reads –the at least one blocker---
Line 3 recites the language “the suction orifice when the suction orifice”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one suction orifice when the at least one suction orifice—
Lines 4-5 recites the language “the suction orifice when the suction orifice”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one suction orifice when the at least one suction orifice—

Regarding Claim 19
Lines 1-3 recite the language “the second suction branch comprises a first and a second suction orifice, the suction orifices positioned at different positions in the compartment”. To maintain clarity within the claims, the claim language should be amended such that it reads –the second suction branch comprises a first and a second suction orifice

Regarding Claim 20
Line 1 recites the language “the blocker”. To maintain consistency within the claims, the claim language should be amended such that it reads –the at least one blocker---
Line 2 recites the language “the suction orifice when the suction orifice”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the at least one suction orifice when the at least one suction orifice—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11
Lines 2-3 recite the limitation “and optionally further adjacent a section of the suction line”. Use of the language “optionally” makes the claim indefinite as it is not clear whether the limitation that follows “optionally” is required of the claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-8, 11, 13-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Murabayashi et al., US 2011/0290793, in view of Pearce et al., US 2018/0135574, and further in view of Brueck, US 2013/0098006.

Regarding Claim 1
Murabayashi discloses a vehicle suction system (Murabayashi, Figure 1), comprising: a compartment (10) for storing a liquid (Murabayashi, [0032], Figure 1) [the compartment of Murabayashi is capable of storing an aqueous liquid];  a suction line (34) arranged for sucking liquid out of the compartment (10); wherein said suction line (34) comprises a first suction branch (34), wherein the first suction branch (34) comprises a first and a second suction orifice (34a, 34b), the suction orifices (34a, 34b) being positioned at different positions in the compartment (10); wherein at least one suction orifice (34a, 34b) of the first and second suction orifices (34a, 34b) comprises a blocker (42a, 42b) configured for blocking at least a part of the suction orifice (34a, 34b) when the suction orifice (34a, 34b) is not in the liquid and for allowing liquid to be sucked through the suction orifice (34a, 34b) when the suction orifice (34a, 34b) is in the liquid (Murabayashi, [0036] [0038] and [0042]). 
However, Murabayashi does not disclose that the suction line has a line portion inside the compartment with a length which is larger than 200 mm. Pearce teaches a saddle fuel tank in which the means for mounting a module to the fuel tank includes a locking ring (400) that has a radius (442) that may range from 50 mm to 110 mm (Pearce, [0002] and [0040]). Pearce teaches that the locking ring is within a single chamber of the two chambers (102, 104) of the saddle fuel tank (200) (Pearce, Figure 5). Therefore, Pearce teaches that it is well known for saddle fuel tanks to have chambers that are greater than 100 mm in length. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been found it obvious that the length of the suction line inside the compartment is larger than 200 mm, as Pearce teaches each chamber of a saddle fuel tank is greater than 100 mm in length and the suction line of Murabayashi extends from one corner of a first chamber (16) to a far corner of a second chamber (18) [therefore, it would be obvious for the suction line of Murabayashi to be at least 200 mm length], and absent evidence of criticality, when "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
However, Murabayashi and Pearce do not teach a suction line heater configured and arranged for heating at least a portion of the suction line, and a thermal conductive bridge connected between the suction line heater and the section line to facilitate the heat conduction therebetween. 
Brueck teaches a liquid reservoir (3) comprising a suction line (22) [as (22) includes a delivery line (6) that allows fuel to be fed to a supply or feed element for dispersing a reducing agent to an exhaust gas system, Brueck paragraph [0032]] that is heated by a suction line heater (7, 11) (Brueck, [0032]), and at least one thermal conductive bridge (13) connected between the suction line heater (7, 11) and the suction line (22) to facilitate heat conduction therebetween (Brueck, [0032], Figure 3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Murabayashi/Pearce to include a suction line heater configured to heat at least a portion of the suction line and a thermal conductive bridge connected between the suction line heater and the suction line as is taught by Brueck as well known in the art, in order to heat the liquid and provide the liquid at a desired temperature for the most efficient operation of the vehicle (Brueck, [0032]). 

Regarding Claim 2
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses a second suction branch (28) (Murabayashi, Figure 1 (see below)). 

    PNG
    media_image1.png
    738
    452
    media_image1.png
    Greyscale

Figure 1: Figure 1 of Murabayashi

Regarding Claim 3
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the compartment is a saddle fuel tank (10) and that the first and second suction orifices (34a, 34b) are at a distance from each other (Murabayashi, Figure 1). 
However, Murabayashi does not disclose that the distance is larger than 50 mm. Pearce further teaches a saddle fuel tank in which the means for mounting a module to the fuel tank includes a locking ring (400) that has a radius (442) that may range from 50 mm to 110 mm (Pearce, [0002] and [0040]). Pearce teaches that the locking ring is within a single chamber of the two chambers (102, 104) of the saddle fuel tank (200) (Pearce, Figure 5). Therefore, Pearce teaches that it is well known for saddle fuel tanks to have chambers that are greater than 100 mm in length. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been found it obvious that the two suction orifices are at a distance of each other which is larger than 50 mm, as Pearce teaches each chamber of a saddle fuel tank is greater than 100mm in length and absent evidence of criticality, when "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 4
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the first and second suction orifices (34a, 34b) each comprise a blocker (42a, 42b) configured for blocking at least a part of the suction orifice (34a, 34b) when the suction orifice (34a, 34b) is not in the liquid and for allowing liquid to be sucked through the suction orifice (34a, 34b) when the suction orifice (34a, 34b) is in the liquid (Murabayashi, [0038]). 

Regarding Claim 5
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the compartment (10) has a bottom wall (16a, 18a), a side wall (side of compartment (10)), and a top wall (top of compartment (10)), wherein, in mounted position of the compartment (10) in a vehicle, the bottom wall (16a, 18a) corresponds with the lowest wall of the compartment (10); wherein the suction line (34) has a line portion arranged against the bottom wall (16a, 18a) (Murabayashi, [0035], Figures 1 and 3). 

Regarding Claim 6
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the suction line (34) is arranged at least partially in the compartment (10) (Murabayashi, Figure 1). 

Regarding Claim 7
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the suction line (34) has a line portion inside the compartment (10) with a length (Murabayashi, [0002], Figure 1). Pearce further teaches a saddle fuel tank in which the means for mounting a module to the fuel tank includes a locking ring (400) that has a radius (442) that may range from 50 mm to 110 mm (Pearce, [0002] and [0040]). Pearce teaches that the locking ring is within a single chamber of the two chambers (102, 104) of the saddle fuel tank (200) (Pearce, Figure 5). Therefore, Pearce teaches that it is well known for saddle fuel tanks to have chambers that are greater than 100 mm in length, and therefore, Pearce teaches that the length is larger than 200 mm [see rejection of Claim 1 above]. 
While Murabayashi/Pearce/Brueck do not disclose that the length is larger than 400 mm, one having ordinary skill in the art before the effective filing date of the claimed invention would have been found it obvious that the length of the suction line inside the compartment is larger than 400 mm, as it would be obvious to scale up the size of system for use in a larger apparatus [a truck instead of the motorcycle of Murabayashi/Pearce], and absent evidence of criticality, when "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 8
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the blocker comprises a floatable flap (52, 55) configured for allowing the liquid to pass through the suction orifice (34a, 34b) when the suction orifice is in the liquid and for blocking at least a part of said suction orifice (34a, 34b) when the suction orifice (34a, 34b) is not in the liquid (Murabayashi, [0038] and [0054], Figures 1-2). 

Regarding Claim 11
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Brueck further discloses that the suction line heater comprises a heater (7, 11) arranged adjacent a section of the suction line (22) (Brueck, [0032], Figure 3). 

Regarding Claim 13
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses a pump circuit (20) connected to the suction line (34) and configured for pumping liquid out of the compartment (10) through the suction line (34) (Murabayashi, [0033]-[0034], Figure 1). 

Regarding Claim 14
Murabayashi, Pearce, and Brueck teach the system as rejected in Claims 1 and 13 above. Murabayashi further discloses that the pump circuit (20) comprises a jet pump (24) and a feed pump unit (22), said feed pump unit (22) is connected for pumping liquid from a further compartment (16, 18) to a feed outlet (28); wherein feed pump unit (22) is further connected for pumping liquid from the further compartment (16, 18) through the feed pump unit (22), through a pressure inlet (24a) of the jet pump (24) to an outlet of the jet pump (24), wherein the jet pump (24) comprises an outlet arranged for returning liquid from a suction orifice (34a, 34b) and from the pressure inlet (24a) to the further compartment (16, 18) (Murabayashi, [0032]-[0036] and [0042]-[0047], Figure 1). 

Regarding Claim 15
Murabayashi, Pearce, and Brueck teach the system as rejected in Claims 1 and 13 above. Murabayashi further discloses that the pump circuit (20) comprises a feed pump unit (22) comprising a feed outlet and a feed inlet connected to the suction line (34) (Murabayashi, Figure 1). 

Regarding Claim 16
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 14 above. Murabayashi further discloses that the compartment (10) is a tank, and wherein the further compartment (16, 18) is located in the tank (10) (Murabayashi, Figure 1). 

Regarding Claim 17
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 14 above. Murabayashi further discloses that the further compartment is a first tank (16, 18), and the compartment is a second tank (10) (Murabayashi, Figure 1). 

Regarding Claim 18
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 14 above. Murabayashi further discloses that the compartment is a saddle fuel tank (10) for an internal combustion engine (Murabayashi, [0002]). 
However, Murabayashi does not disclose elements of the system beyond the saddle fuel tank. 
Pearce teaches an air intake line (142) upstream of a combustion chamber (110) of an internal combustion engine; an injector (166) configured for injecting liquid in the combustion chamber (110); and a feed line between the feed outlet of the feed pump unit (121) and the injector (166), for feeding the injector (166) with liquid out of the saddle fuel tank (140) (Pearce, [0002] [0024-[0025], Figures 1 and 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the saddle fuel tank of Murabayashi is positioned within a vehicle system that includes an air intake line upstream of a combustion chamber of an internal combustion engine; an injector configured for injecting liquid in the combustion chamber; and a feed line between the feed outlet of the feed pump unit and the injector, for feeding the injector with liquid out of the saddle fuel tank as is taught by Pearce as being well known to one of ordinary skill in the art in order to provide fuel to the engine (Pearce, [0002]) to have the vehicle operate. 

Regarding Claim 19
Murabayashi, Pearce, and Brueck teach the system as rejected in Claims 1 and 2 above. Murabayashi further discloses that the second suction branch comprises a first and a second suction orifice (24a, at (30)), the suction orifices (24a, at (30)) positioned at different positions in the compartment (Murabayashi, Figure 1). 

Regarding Claim 20
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. Murabayashi further discloses that the blocker comprises a pivotally mounted flap (52, 54) configured for being lifted away from the suction orifice (34a, 34b) when the suction orifice is in the liquid (Murabayashi, [0038], Figures 2-3). 

Regarding Claim 22
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. The combination of Murabayashi/Pearce/ teaches that the first and second suction orifices (34a, 34b) are at a distance of larger than 100 mm from each other, as Pearce teaches each chamber of a saddle fuel tank is greater than 100 mm in length and Murabayashi teaches that the first and second suction orifices are positioned at far ends of the respective chambers (Murabayashi, Figure 1). 

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murabayashi et al., US 2011/0290793, in view of Pearce et al., US 2018/0135574, in view of Brueck, US 2013/0098006, and further in view of Tuckey, US 5,170,764.

Regarding Claim 9
Murabayashi, Pearce, and Brueck teach the system as rejected in Claim 1 above. However, Murabayashi, Pearce, and Brueck do not teach that the blocker comprises a membrane or filter. 
Tuckey discloses a vehicle suction system (Tuckey, Figure 1), comprising: a compartment (20, 22, 24) for storing a liquid (Tuckey, Column 1, Lines 11-16, Figure 1) [the compartment of Tuckey is capable of storing an aqueous liquid]; a suction line (62, 64, 66, 83, 84, 86) arranged for sucking liquid out of the compartment (20, 22, 24); wherein said suction line (62, 64, 66, 83, 84, 86) comprises at least one suction branch (86) and the at least one suction branch (86) is provided with at least two suction orifices (openings that house valves (60, 82)) positioned at different positions in the compartment (20, 22, 24); wherein at least one suction orifice (the openings that house valves (60, 82)) of said at least two suction orifices (openings that house valves (60, 82)) is provided with a blocker (60, 82) configured for blocking at least a part of said at least one suction orifice when the at least one suction orifice is not in the liquid and for allowing liquid to be sucked through the at least one suction orifice when the at least one suction orifice is in the liquid (Tuckey, Column 2, Line 42 – Column 3, Line 4, Figure 1). Tuckey further discloses that the blocker (60, 82) comprises a membrane or a filter (72) configured to allow liquid to pass through the filter (72) when in the liquid, and to block or limit the passage of air and/or vapors when the filter (72) or membrane is not in the liquid (Tuckey, Column 2, Lines 33-61, Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the blocker of Murabayashi/Pearce/Brueck so that it comprises a membrane or filter, as the blockers of Tuckey and Murabayashi/Pearce/Brueck perform the same function, and it would therefore be obvious to substitute the structure of one blocker for the other. 

8.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murabayashi et al., US 2011/0290793, in view of Pearce et al., US 2018/0135574, in view of Brueck, US 2013/0098006, and further in view of Yang et al., US 2015/0345436.

Regarding Claim 21
Murabayashi, Pearce, and Brueck teach the system as rejected in Claims 1 and 11 above. However, Murabayashi, Pearce, and Brueck do not disclose that the suction line heater further comprises tubing suitable for circulating engine coolant. 
Yang teaches a system for managing a fuel tank temperature, which includes tubing suitable for circulating engine coolant (Yang, Abstract, [0080]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the system of Murabayashi/Pearce/Brueck such that the suction line heater further comprises tubing suitable for circulating engine coolant in order to allow heat energy to by shunted away from the tank, cooling the fluid within the take, and reducing fuel vapor concentration (Yang, [0080]). 

Response to Arguments
9.	Applicant’s arguments, see pages 6-8, filed 02/28/2022, have been fully considered.  With respect to the Applicant’s arguments regarding the claim interpretation under 35 U.S.C. 112(f), the claim interpretation has been withdrawn. With respect to the Applicant’s arguments regarding the claim objections and claim rejections under 35 U.S.C. 112(b), the claim objections and claim rejections have been withdrawn. With respect to the Applicant’s arguments that the inclusion of claims 10 and 12 (into claim 1) should obviate the rejections of record besides Brueck and claim 7 distinguishes over Brueck, the Examiner is unconvinced. The Applicant argues that no combination of the references describes the length of suction line in an aqueous system, nor that each suction branch has a downstream end connected to the pump circuit and an upstream end directed towards the tank, the Examiner is unconvinced. While, Pearce and Murabayashi teach hydrocarbon systems, that does not dismiss them from the benefits that heating elements would provide the systems. Fuel oils are viscous and need to be heated in order to be used as fuel. Therefore, Pearce’s teaching of the length of the suction line teaches the claimed limitation of “the suction line has a line portion inside the compartment with a length which is larger than 200 mm”. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746